16-4215
     Hossain v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A206 263 723
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of April, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MD ARIF HOSSAIN,
14                 Petitioner,
15
16                         v.                                    16-4215
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Md Arif Hossain, Pro Se,
24                                         Brooklyn, NY.
25
26   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
27                                         Attorney General; Terri J.
28                                         Scadron, Assistant Director;
29                                         Lisa Morinelli, Trial Attorney,
1                                    Office of Immigration Litigation,
2                                    United States Department of
3                                    Justice, Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Md Arif Hossain, a native and citizen of

10   Bangladesh, seeks review of a November 25, 2016, decision of

11   the BIA affirming a March 10, 2016, decision of an Immigration

12   Judge   (“IJ”)     denying   Hossain’s        application        for   asylum,

13   withholding   of    removal,    and       relief    under      the   Convention

14   Against   Torture    (“CAT”).         In    re     Md   Arif    Hossain,    No.

15   A 206 263 723 (B.I.A. Nov. 25, 2016), aff’g No. A 206 263 723

16   (Immig. Ct. N.Y. City Mar. 10, 2016).              We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       We have reviewed both the IJ’s and BIA’s decisions.                    Yun-

20   Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).                     The

21   applicable standards of review are well established.                        See

22   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
23   162, 165-66 (2d Cir. 2008) (reviewing adverse credibility
                                           2
1    determination for substantial evidence).

2          “Considering the totality of the circumstances,” the

3    agency may base a credibility finding on the applicant’s

4    “demeanor, candor, or responsiveness,” and inconsistencies or

5    omissions    in   the    applicant’s    statements   or   between   his

6    statements        and      other       evidence.          8    U.S.C.

7    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166-

8    67.   “We defer . . . to an IJ’s credibility determination

9    unless, from the totality of the circumstances, it is plain

10   that no reasonable fact-finder could make such an adverse

11   credibility ruling.”        Xiu Xia Lin, 534 F.3d at 167.           As

12   discussed below, substantial evidence supports the adverse

13   credibility determination.

14         The agency reasonably relied on multiple inconsistencies

15   in Hossain’s testimony relating to his involvement with the

16   Bangladesh Nationalist Party (“BNP”) and his descriptions of

17   his past harm.          See 8 U.S.C. § 1158(b)(1)(B)(iii).          For

18   example, Hossain was unable to identify the name of the BNP’s

19   president despite submitting a letter from that individual in

20   support of his claim.       And both that letter and his father’s

21   letter were inconsistent with Hossain’s testimony regarding
                                        3
1    the timeline of his involvement in the BNP.            The IJ was not

2    required   to     accept   Hossain’s   explanation     regarding    the

3    president’s letter—that he meant the time when he had a good

4    working relationship with the president—because it did not

5    explain the different dates or why Hossain did not recognize

6    the president’s name.       See Majidi v. Gonzales, 430 F.3d 77,

7    80 (2d Cir. 2005) (“A petitioner must do more than offer a

8    plausible explanation for his inconsistent statements to

9    secure relief; he must demonstrate that a reasonable fact-

10   finder would be compelled to credit his testimony.” (emphasis

11   in original; quotation marks omitted)).

12       In addition, there were several inconsistencies between

13   Hossain’s testimony and the documentary evidence regarding

14   the two assaults Hossain allegedly suffered at the hands of

15   members of the Awami League.       The inconsistencies related to

16   the location of the 2009 assault, the severity of Hossain’s

17   injuries, who reported the 2009 incident to authorities, and

18   where   Hossain    recovered   from    the    2012   assault.      These

19   inconsistencies alone provide substantial evidence for the

20   adverse credibility determination because they relate to the

21   two main incidents of persecution.           See Xian Tuan Ye v. Dep’t
                                       4
1    of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).

2        The adverse credibility determination is bolstered by

3    the IJ’s finding that Hossain paused numerous times when asked

4    to explain inconsistencies.        “We give particular deference

5    to” a finding based on demeanor, particularly when such a

6    finding “is supported by specific examples of inconsistent

7    testimony.”    Li Hua Lin v. U.S Dep’t of Justice, 453 F.3d 99,

8    109 (2d Cir. 2006) (internal quotation marks and brackets

9    omitted).      Finally, the IJ reasonably found that Hossain

10   failed    to    rehabilitate     his   testimony    with   reliable

11   corroborating evidence.     See Biao Yang v. Gonzales, 496 F.3d
12   268, 273 (2d Cir. 2007) (“An applicant’s failure to corroborate

13   . . . testimony may bear on credibility, because the absence

14   of corroboration in general makes an applicant unable to

15   rehabilitate testimony that has already been called into

16   question.”).    The IJ reasonably found that Hossain’s evidence

17   was insufficient to rehabilitate his testimony because, in

18   addition to the inconsistencies between the documents and

19   Hossain’s statements, the documents were prepared for the

20   purpose   of   litigation   by   parties   not   subject   to   cross

21   examination, they relied solely on Hossain’s testimony for
                                       5
1    authentication, and at least one of the drafters, Hossain’s

2    father, was an interested party.      See Y.C. v. Holder, 741

3 F.3d 324, 332, 334 (2d Cir. 2013) (holding that “[w]e defer

4    to the agency’s determination of the weight afforded to an

5    alien’s documentary evidence” and deferring to decision to

6    give limited weight to an unsworn letter from applicant’s

7    spouse).

8          Given   the   multiple   inconsistencies,   the   demeanor

9    finding, and the lack of reliable corroboration, substantial

10   evidence supports the adverse credibility determination.     See

11   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-

12   66.   The adverse credibility determination is dispositive of

13   asylum, withholding of removal, and CAT relief because all

14   three claims rely on the same factual predicate.        See Paul

15   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

16         For the foregoing reasons, the petition for review is

17   DENIED.    As we have completed our review, any stay of removal

18   that the Court previously granted in this petition is VACATED,

19   and any pending motion for a stay of removal in this petition

20   is DISMISSED as moot.    Any pending request for oral argument

21   in this petition is DENIED in accordance with Federal Rule of
                                     6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                     FOR THE COURT:
4                     Catherine O’Hagan Wolfe, Clerk of Court




                                 7